DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  although the drawings clearly show tubing 2 and tubing 3 being parallel to each other and the hot process fluid and the cold process fluid flowing parallel to each other, the claim does not clearly state whether tubing 2 is parallel to tubing 3 or the cold and hot fluids flow parallel to each other (in particular, the phrase “tubing (3) through which the cold process fluid “F” to be heated flows, superior, parallel, and spaced relative to the lower tubing (2)” as recited in lines 6-7).  Please take appropriate correction to clarify the claim language.
3.	Claims 1-8 may be favorably considered if the above issue is addressed.  The prior art does not show nor fairly suggest the buffer “T” portion that fills part of the vessel (4), and covers the lower tubing (2) through which the hot process fluid “Q” to be cooled circulates as recited in claim 1.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763